771 N.W.2d 730 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas James EARLS, Defendant-Appellant.
Docket No. 139251. COA No. 281248.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. *731 The application for leave to appeal the May 20, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reinstatement of the defendant's claim of appeal. On April 30, 2009, the defendant was given 21 days in which to file his brief with the Court of Appeals. According to the Court of Appeals date stamp on the brief that was returned to the defendant, the brief was filed with that court on May 20, 2009, within the 21 day period. Consequently, the brief was timely filed and dismissal was entered in error.